Citation Nr: 1755324	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  94-36 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial compensable rating for a left knee disability, including arthritis and chondromalacia, prior to May 4, 1998, and an initial rating higher than 10 percent thereafter. 

2. Entitlement to an initial compensable rating for a right knee disability, including arthritis and chondromalacia, prior to June 14, 2000, and an initial rating higher than 10 percent thereafter. 

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the time period prior to May 4, 1998.


REPRESENTATION

Appellant represented by:	Sandra Booth, Attorney



ATTORNEY FOR THE BOARD

Michael O'Connor, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1979 to June 1983.

This case has a lengthy procedural history and comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida (Agency of Original Jurisdiction (AOJ)), which granted service connection for left and right knee disabilities and assigned a 10 percent rating for each knee, effective June 14, 2000.

The Veteran's claims were remanded by the Board in April 2015 and December 2015. In December 2015, the AOJ assigned 0 percent ratings for the left and right knees effective from June 18, 1983, and a 10 percent rating for the left knee effective May 4, 1998.

In a July 2016 Board decision, the Board denied entitlement to an initial compensable rating for left and right knees, prior to May 4, 1998 and June 14, 2000, respectively, and remanded the issues of entitlement to increased ratings from those dates for further development. 

The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court/CAVC). In an April 2017 CAVC Joint Motion, the Veteran and the Secretary agreed to a remand to vacate the July 2016 Board decision. In an April 2017 memorandum decision, the Court vacated that part of the July 2016 Board decision which denied initial compensable ratings for the service-connected left and right knee disabilities, prior to May 4, 1998 and June 14, 2000. See April 2017 CAVC memorandum decision. The Court then remanded these issues for further action in accordance with its decision.

During the course of the increased rating appeal for bilateral knee conditions, the Veteran's representative specifically requested consideration of entitlement to TDIU prior to November 16, 1992 under 38 C.F.R. § 4.16(b), and since November 16, 1992 under 38 C.F.R. § 4.16(a). See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial or increased rating for a disability). The Board awarded entitlement to TDIU effective May 4, 1998, and remanded the issue of entitlement to TDIU prior to May 4, 1998 for additional development. This issue is listed as a separate claim for administrative purposes.

The Board further notes that, in a May 2015 rating decision, the AOJ awarded a 20 percent rating for left shoulder disability effective January 15, 2015, and granted service connection for right lower extremity radiculopathy and assigned an initial 10 percent rating effective January 15, 2015. In May 2016, the Veteran submitted a timely Notice of Disagreement (NOD) with respect to the evaluation and effective dates of awards for both disabilities. See 38 C.F.R. § 20.201. VA's Veterans Appeals Control and Locator System (VACOLS), which is an automated database for tracking appeals, reflects that the AOJ has acknowledged the NOD, is continuing to develop the claims and will issue the Veteran a Statement of the Case (SOC) if the benefits sought are not granted in full.  As such, the situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where an NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable in the present case.  Therefore, these claims remain under the jurisdiction of the AOJ at this time.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.





REMAND

The Veteran underwent VA examination in May 2017 to evaluate the nature and severity of his right and left knee disabilities. The examiner indicated being unable to describe motion loss during a flare of disability as the Veteran did not have a flare at the time of examination. This examination report must be returned as inadequate for rating purposes pursuant to Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder records of the Veteran's updated private and/or VA treatment records. 

2. Observe the Board's July 2016 remand directive to refer the case to the Director of VA's Compensation Service for consideration of entitlement to a TDIU on an extraschedular basis prior to May 4, 1998, under the provisions of 38 C.F.R. § 4.16(b).

3. Afford the Veteran an appropriate VA examination to determine the nature and severity of his service-connected left and right knee disabilities.

In order to comply with Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the examiner is asked to describe whether pain, weakness, fatigue and/or incoordination significantly limits functional ability during flares or repetitive use, and if so, the examiner must estimate range of motion during flares or repetitive use. If the examination does not take place during a flare or repetitive testing cannot be performed, the examiner should have the Veteran describe and/or demonstrate the extent of motion loss during flares or repetitive use and provide the extent of motion loss described in terms of degrees. If there is no pain and/or no limitation of function, such facts must be noted in the report.  The examiner should comment as to whether there is any medical reason to accept or reject the Veteran's description of reduced range of motion during flares or repetitive use. In providing this opinion, the examiner should take into consideration a July 2013 medical opinion from Dr. Donald Miller discussing the functional effects of the Veteran's bilateral knee pain. To the extent possible, the examiner is requested to describe the extent of motion loss during flares of the right and left knees since May 1983. If not possible, the examiner should explain why. 

Also, in order to comply with the Court's decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the VA examination must include range of motion testing in the following areas: 

 Active motion;
 Passive motion;
 Weight-bearing; and
 Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. The VA examiner should provide a complete rationale for any opinions provided.

4. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).

